
	

113 HR 1210 IH: Mass Transit Intelligence Prioritization Act
U.S. House of Representatives
2013-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1210
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2013
			Ms. Speier (for
			 herself and Mr. Meehan) introduced the
			 following bill; which was referred to the Committee on Homeland
			 Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to direct the
		  Secretary of Homeland Security to prioritize the assignment of officers and
		  analysts to certain State and urban area fusion centers to enhance the security
		  of mass transit systems.
	
	
		1.Short titleThis Act may be cited as the
			 Mass Transit Intelligence
			 Prioritization Act.
		2.Mass transit
			 intelligence prioritizationSection 210A of the Homeland Security Act of
			 2002 (6 U.S.C. 124h) is amended—
			(1)by redesignating
			 subsections (f) through (k) as subsections (g) through (l),
			 respectively;
			(2)in subsection (l),
			 as so redesignated, by striking subsection (i) and inserting
			 subsection (j); and
			(3)by inserting after
			 subsection (e) the following new subsection (f):
				
					(f)Mass transit
				intelligence priority
						(1)In
				generalThe Secretary shall
				make it a priority to assign officers and intelligence analysts under this
				section from the Department, including the Transportation Security
				Administration, to participating State and urban area fusion centers located in
				high-risk jurisdictions with mass transit systems in order to enhance the
				security of such mass transit systems by assisting Federal, State, local, and
				tribal law enforcement authorities in identifying, investigating, and otherwise
				interdicting persons, weapons, and contraband that pose a threat to homeland
				security.
						(2)Mass transit
				intelligence productsWhen
				performing the responsibilities described in subsection (d), officers and
				intelligence analysts assigned to participating State and urban area fusion
				centers under this section shall have, as a primary responsibility, the
				creation of mass transit intelligence products that—
							(A)assist State, local, and tribal law
				enforcement agencies in deploying their resources most efficiently to help
				detect and interdict terrorists, weapons of mass destruction, and contraband at
				mass transit systems of the United States;
							(B)promote more
				consistent and timely dissemination of mass transit security-relevant
				information among jurisdictions with mass transit systems; and
							(C)enhance the
				Department’s situational awareness with respect to the threat of acts of
				terrorism at or involving mass transit systems of the United
				States.
							.
			
